DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to claims filed 06/04/2020 and Applicant’s request for reconsideration of application 15/943,045 filed 06/04/2020.
As such, claims 1, 2, 6-8, 13, 14, 16-18, and 20-23 have been examined with this office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The examiner notes that the written description requirement for 35 U.S.C. 112(a) is a separate inquiry from the enablement inquiry under 35 U.S.C. 112(a). For enablement , the specification must teach those of ordinary skill in the art how to make and use the full scope of the claimed invention without undue experimentation. However, to fulfill the written description requirement under 35 U.S.C. 112(a), the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. An absence of details in the disclosure regarding how the inventor accomplishes a claimed function would give rise to a rejection for lack of written description. Whether one of ordinary skill in the art could devise a way to accomplish the function is not relevant to the issue of whether the inventor has shown possession of the claimed invention. The ability of one skilled in the art to make and use the claimed invention does not satisfy the written description requirement if details of how the function is to be performed are not disclosed. 

communicate, via the merchant communication device, merchant data to the consumer wearable device upon receipt of the consumer identification details, the merchant data comprising rate details for each of the one or more resources in the merchant exercise facility, the one or more resources including one or more of exercise machines and swimming pools;
receive, via the merchant communication device, resource usage data from the consumer wearable device during a second communication, the resource usage data comprising an aggregated cost for the one or more resources based on a usage of the one or more resources by the consumer and the rate details for the one or more resources, wherein the usage of each of the one or more resources is determined by the consumer wearable device based on:
a position of the wearable device relative to each of the one or more resources; and at least one of a count, a duration, and/or a distance related to interaction of the consumer with each of the one or more resources;”. 
Consumer wearable devices such as Fitbit and Smartwatches track an individual’s physical state and physical activity. Though, such wearable devices can communicate to another device the gathered data, the wearable devices are only used for data gathering and not the requisite claim limits which require the wearable device to transmit to the merchant communication device at the 
To meet the written description requirement under 35 U.S.C. 112(a), the specification must describe to one skilled in the art the specific algorithm or steps/procedure the applicant intended to implement the consumer wearable device to implement the claim limits for the wearable device to transmit to the merchant communication device at the merchant exercise facility, identification details of a consumer from a wearable device of the consumer during a first communication, receive via the merchant communication device, merchant data upon receipt of the consumer identification details, the merchant data comprising rate details for each of the one or more resources in the merchant exercise facility, the one or more resources including one or more of exercise machines and swimming pools; and transmit to the merchant communication device, resource usage data from the consumer wearable device during a second 
However, for the cited claim limit(s) the disclosure of the present application does not sufficiently describe how the inventor intended to build and modify a wearable device, such as a smart watch, to  perform the functions required by the claims. Further, the examiner contends that modifying a wearable device to perform the cited functions is not well known in the art and requires detailed description in order for one skilled in the art to build and use the invention.  Therefore, the specification does not meet the written description requirement under 35 U.S.C. 112(a) for the cited claim limit. As such, claims 1 and 8 and any claims which depend therefrom fail to comply with the written description requirement.
Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The examiner notes that the written description requirement for 35 U.S.C. 112(a) is a separate inquiry from the enablement inquiry under 35 U.S.C. 112(a). For enablement , the specification must teach those of ordinary skill in the art how to make and use the full scope of the claimed invention without undue experimentation. However, to fulfill the written description requirement under 35 U.S.C. 112(a), the . 
Applicant claim 16 recites the limit (or an equivalent) "receive merchant data from the merchant communication device, in response to communication of the consumer identification details, the merchant data comprising details of a merchant financial account associated with the merchant facility and rate details for each of the one or more resources, the one or more resources including one or more of exercise machines and swimming pools;
track usage of each of the one or more resources by the consumer based on:
a position of the wearable device relative to each of the one or more resources; and at least one of a count, a duration, and/or a distance related to interaction of the consumer with each of the one or more resources;
determine resource usage data for the consumer based on the tracked usage of each of the one or more resources and the rate details for each of the one or 
communicate, to the merchant communication device, the resource usage data during a second communication; and
transfer the aggregated cost from a payment instrument of the consumer to the merchant financial account associated with the merchant facility based on the details of the merchant financial account included in the merchant data, the payment instrument linked to the digital wallet”. 
Consumer wearable devices such as Fitbit and Smartwatches track an individual’s physical state and physical activity. Though, such wearable devices can communicate to another device the gathered data, the wearable devices are only used for data gathering and not the requisite claim limits which receive merchant data from the merchant communication device, in response to communication of the consumer identification details, the merchant data comprising details of a merchant financial account associated with the merchant facility and rate details for each of the one or more resources, the one or more resources including one or more of exercise machines and swimming pools;
determine resource usage data for the consumer based on usage of the one or more resources and the rate details for each of the one or more resources, the resource usage data including an aggregated cost for the one or more resources used by the consumer; communicate, to the merchant communication device, the resource usage data during a second communication; and transfer the aggregated cost from a payment instrument of the consumer to the merchant 
To meet the written description requirement under 35 U.S.C. 112(a), the specification must describe to one skilled in the art the specific algorithm or steps/procedure the applicant intended to implement the consumer wearable device to implement the claim limits to receive merchant data from the merchant communication device, in response to communication of the consumer identification details, the merchant data comprising details of a merchant financial account associated with the merchant facility and rate details for each of the one or more resources, the one or more resources including one or more of exercise machines and swimming pools; determine resource usage data for the consumer based on usage of the one or more resources and the rate details for each of the one or more resources, the resource usage data including an aggregated cost for the one or more resources used by the consumer; communicate, to the merchant communication device, the resource usage data during a second communication; and transfer the aggregated cost from a payment instrument of the consumer to the merchant financial account associated with the merchant facility based on the details of the merchant financial account included in the merchant data, the payment instrument linked to the digital wallet. However, for the cited claim limit(s) the disclosure of the present application does not sufficiently describe how the inventor intended to build and modify a wearable device, such as a smart watch, to  perform the functions required by the claims. Further, the .
Claims 22 and 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The examiner notes that the written description requirement for 35 U.S.C. 112(a) is a separate inquiry from the enablement inquiry under 35 U.S.C. 112(a). For enablement , the specification must teach those of ordinary skill in the art how to make and use the full scope of the claimed invention without undue experimentation. However, to fulfill the written description requirement under 35 U.S.C. 112(a), the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. An absence of details in the disclosure regarding how the inventor accomplishes a claimed function would give rise to a rejection for lack of written description. Whether one of ordinary skill in the art could devise a way to accomplish the function is not relevant to the issue of . 
Applicant claims 22 and 23 recites the limit (or an equivalent) " wherein the consumer wearable device is configured, in connection with tracking the usage of at least one of the one or more resources, to track the usage of the at least one of the one or more resources based on a location of the wearable device within the merchant facility”.
Consumer wearable devices such as Fitbit and Smartwatches track an individual’s physical state and physical activity. Though, such wearable devices can communicate to another device the gathered data, the wearable devices are only used for data gathering and not the requisite claim limits which track the usage of the at least one of the one or more resources based on a location of the wearable device within the merchant facility.
To meet the written description requirement under 35 U.S.C. 112(a), the specification must describe to one skilled in the art the specific algorithm or steps/procedure the applicant intended to implement the consumer wearable device to implement the claim limits to wherein the consumer wearable device is configured, in connection with tracking the usage of at least one of the one or more resources, to track the usage of the at least one of the one or more resources based on a location of the wearable device within the merchant facility”. However, for the cited claim limit(s) the disclosure of the present 

Prior Art
The claims overcome the prior art of record such that none of the cited prior art reference’s disclosures can be applied to form the basis of a 35 USC § 102 rejection nor can they be combined to fairly suggest in combination, the basis of a 35 USC § 103 rejection when the limitations of the functioning of the customer wearable device are read in the particular environment of the claims. Therefore, the claims may be allowable if amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. 

Response to Arguments 
Applicant's arguments with regards to claims have been fully considered but they are not persuasive.  

EXAMINER’S RESPONSE to APPLICANT REMARKS CONCERNING Claim Rejections - 35 USC § 112 1st: The Examiner respectfully disagrees with Applicant’s arguments. MPEP § 2106.01 Computer Programming, Computer Implemented Inventions, and 35 U.S.C. 112(a) or Pre-AIA  35 U.S.C. 112, First Paragraph [R-08.2017], makes it clear that “… original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV. 
The level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology. Ariad, 598 F.3d at 1351, 94 USPQ2d at 1172; Capon v. Eshhar, 418 F.3d 1349, 1357-58, 76 USPQ2d 1078, 1083-84 (Fed. Cir. 2005). Computer-implemented inventions are often disclosed and claimed in terms of their functionality. For computer-implemented inventions, the determination of the sufficiency of disclosure will require an inquiry into the 
When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing disparate databases is achieved"). If the specification does not provide a 
The claims require that a consumer wearable device (i.e. Fitbit® tracker as described in paragraph [0028]) perform the claimed functions. However, the could implement hardware and write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. Here, the examiner has taked the position that the consumer wearable device is not an off-the-shelf product but a specific device since no known off-the-shelf product is available to achieve the claimed invention. As such, the examiner maintains that the written description requirement of the specification has not been met for the present set of claims.

EXAMINER’S RESPONSE TO APPLICANT REMARKS CONCERNING Claim Rejections - 35 USC § 101: Applicant's arguments with regards to 35 USC § 101 have been fully considered and the rejection is withdrawn since the examiner has taked the position that the consumer wearable device is not an off-the-shelf product but a specific device since no known off-the-shelf product is available to achieve the claimed invention. Applicant appears to support the position that the consumer wearable device is utilized in an unconventional manner (page 11 of Applicant Argument/Remarks Made in an Amendment dated 06/04/2020). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Damani (PGPub No. US 20140088995 A1) teaches [0192] FIG. 25 illustrates a table with one embodiment of a points system which rewards points to users based on recording activity with an activity tracking device (such as a Fitbit), taking a certain amount of steps per day, an amount of heavy activity per day, recording the user's weight with a scale, logging food and achieving specific overall step goals. Different Groups A, B and C may be created based on different levels of participation within the system, such that some groups may not participate in certain activities and tracking A threshold value may be provided within each activity that defines a minimum amount of the activity that will earn the points. For example, in order to earn points for logging food each day, the user must log at least 500 calories worth of food. An additional threshold value may be provided, as indicated in the far right column, which provides the maximum value of points that can be earned for a particular activity over the course of the program. Providing intermediate awards and points will help motivate users along the way and help users who 
Francois (PGPub No. US 20170262604 A1) teaches [0253] A system may collect data obtained by or using any of a wide variety of monitoring devices. Examples of monitoring devices include body weight scales (e.g., wireless scales such as Withings Wireless Scale and Wi-Fi Body Scale), blood pressure cuffs, blood glucose meters, activity tracking devices (such as Fitbit products (http://www.fitbit.com/), UP or UP24 products (Jawbone; https://jawbone.com/), and BodyMedia.RTM. FIT Armband (www.bodymedia.com)), exercise machines (e.g., treadmills, bicycles, or other equipment useful for exercise purposes, which may be equipped with ergometers), medication dispensers that detect opening, removal, or use of a medication, sleep monitors, pulse oximeters, or any type of device that gathers physiological data, behavioral data, or environmental data. In some embodiments, a monitoring device may be a wearable monitoring device, skin patch, implanted monitoring device, swallowed monitoring device, or indwelling monitoring device. In some embodiments, a monitoring device is a medical device that is used for therapeutic purposes such as a machine that delivers positive airway pressure (e.g., continuous positive airway pressure (CPAP) machine) to patients with conditions that may benefit from such treatment. In some embodiments, it is envisioned that data concerning the indoor environment of a patient may be detected using a dedicated device or a mobile device equipped with an appropriate sensor, e.g., a connected 
Ray (PGPub No. US 20180028896 A1) teaches method for motivating a user including the steps of providing a device with an image capturing feature; capturing an image of the user with the image capturing feature; transmitting the captured image to an identity verification device; comparing biometric data from the image to a biometric profile provided by the user; generating a motivational image of the user with a processing device, the motivational image being produced from an acquired image of the user, the acquired image depicting at least one feature of the user; and displaying the motivational image from the processing device in substantially real time to the user; wherein the motivational image exclusively depicts a real image of the user having enhanced dimensions for the at least one feature.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Pollock whose telephone number is 571 270-1465.  The examiner can normally be reached on 7:30 AM - 4 PM, Mon-Fri Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Gregory A Pollock/Primary Examiner, Art Unit 3695                                                                                                                                                                                                                                                                                                                                                    
01/29/2021